.   /




DISMISS; and Opinion Filed September 29,2014.




                                               In The
                                    Q!ourt of Appeals
                          lJ1iftq llistrirt uf wexas at llallas
                                        No. 05-14-00273-CV

                                  JOHN KENNEMER, Appellant
                                                  v.
                               ANGELINA KENNEMER, Appellee

                        On Appeal from the 256th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-13-13523

                               MEMORANDUM OPINION
                          Before Justices FitzGerald, Fillmore, and Stoddart
                                     Opinion by Justice Fillmore
          John Kennemer's brief was due August 6, 2014. When appellant failed to file his brief,

we notified him, by postcard dated August 7, 2014, that the time had expired and directed him to

file his brief along with an extension motion within ten days. We cautioned that the failure to

file his brief and extension motion would result in the dismissal of this appeal without further

notice.    To date, appellant has not filed his brief, filed an extension motion, or otherwise

corresponded with the Court regarding the status of his brief or this appeal.

          Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(l); 42.3 (b), (c).


                                                        ~~~----------
                                                       ROBERT M. FILLMORE
                                                       JUSTICE
l40273F.P05
                                  Qrourt of AppeaLs
                       lfiift}f ilistrict of IDexas at ilallas
                                      ~UDGMENT


JOHN KENN EMER, Appellant                            On Appeal from the 256th Judicial District
                                                     Court, Dallas County, Texas
No. 05-14-00273-CV         v.                        Trial Court Cause No. DF-13-13523.
                                                     Opinion delivered by Justice Fillmore,
ANGELINA KENN EMER, Appellee                         Justices FitzGerald and Stoddart
                                                     participating.

       In accordan ce with this Court' s opinion ofthis date, the appeal is DISMISSED.

         It is ORDERED that appellee ANGELINA KENNEMER recover her costs of this
appeal , if any, from appellant JOHN KENNEMER.


Judgment entered this 29th day of September, 2014.




                                             - 2-